DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitations "the acoustic signature" and “the baby’s cry” in lines 1 and 2, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordier (2015/0038072) and Pribytkov (2011/0254688).  Cordier discloses a swinging bassinet (paragraph 14) having a computer processor (210) and a memory (250) configured to execute computer-executable instructions (paragraph 21) and a method of receiving by a microphone (240) of the swinging bassinet (paragraph 19) a first sound input with acoustic signatures that are processed to determine a baby status such as a crying baby status based on the first sound input and determine an output action such as initiating a swinging motion or adjusting a swing speed based on the baby status and implementing the output action at the swinging bassinet (paragraphs 19-21, 23-24 & 43).  The swinging bassinet is further configured to determine an operational mode such as a swing speed of the bassinet, determine an active device setting modification profile based on the operational mode by adjusting the swing speed based on effectiveness and select the output swinging action to be the effective swing speed based on the saved setting modification profile (paragraphs 24 & 43).  The motion of the swinging bassinet can be detected by sensors (240) to determine an amount of motion determined by the speed which can factor into the determined output action to utilize the most effective output action (paragraphs 19, 22-24 & 43).  The swinging bassinet further includes light sources and speakers (paragraph 18).  Cordier discloses the basic inventive concept with the exception of the input and status being determined and based in part on a power spectral density estimate.  Pribytkov discloses receiving sound from a microphone and determining a state based in part on a power spectral density estimate (abstract, paragraphs 36-39).  Although Pribytkov does not disclose that the power spectral density estimate is used to .  
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordier and Pribytkov as applied above and further in view of Bandala (http://ieeexplore.ieee.org/ document/7022407/).  Cordier and Pribytkov disclose the basic inventive concept with the exception of the crying sound inputs being analyzed using a mel frequency cepstral coefficient sound processing algorithm.  Bandala discloses a method of detecting an acoustic signature of a baby cry using a sound processing algorithm that comprises a mel frequency cepstral coefficient (section III B, pages 3-6) and comparing that data to files in a sound database (section IV C, pages 8-9).  It would have been obvious to one of ordinary skill in the art to analyze the cry sounds obtained by Cordier and Pribytkov as taught by Bandala for the predictable result of more effectively recognizing crying sounds.
Claims 9, 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordier and Pribytkov as applied for claims 1, 12 and 18 above and further in view of Lipoma (2015/0105608).  Cordier and Pribytkov disclose the basic inventive concept with the exception of receiving a second sound input different from the first to determine a second baby status such as a soothed baby status which causes a stopped output action of the swinging bassinet.  Lipoma discloses an apparatus and method of having a child’s apparatus (Fig. 2) with a microphone (220) for receiving streaming sound inputs which can include a plurality of different sound inputs (paragraph 66), wherein the different sound inputs are processed for determining one of a number of baby statuses to determine a respective output action (paragraph 89) that is then implemented by the child’s apparatus (paragraphs 7, 8, 12 & 19-20).  The baby statuses can include an uncomfortable crying status (paragraphs 61, 62 & 66) and a soothed baby status wherein the soothed baby status causes the output action to be stopped (paragraph 110).  Since both Cordier and Lipoma are related to child devices for assessing sounds to determine output actions of the devices, it would have been obvious to one of ordinary skill in the art from the teaching of Lipoma to process additional sound inputs to determine changes in status of the child that can change the output action to correspond to the changed input for the predictable result of enhancing the operation of the device to better correlate with sensed conditions thereby providing enhanced utility.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10238341 in view of Cordier. The patent discloses the basic inventive concept of having a method and apparatus for receiving a baby with processors configured to receive and process sound inputs to determine a baby status and output an output action based thereon with the exception of the apparatus including a swinging bassinet.  Cordier discloses that swinging bassinets for receiving babies can be configured to include these features as such making it an obvious modification.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711